United States Court of Appeals
                     For the First Circuit


No. 18-1914

                    UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                          JAMIL ROMAN,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Mark G. Mastroianni, U.S. District Judge]


                             Before

                    Lynch, Stahl, and Lipez,
                         Circuit Judges.


     Randall E. Kromm, Assistant United States Attorney, with whom
Andrew E. Lelling, United States Attorney, was on brief, for
appellant.
     Ashley P. Allen, with whom Patricia A. DeJuneas was on brief,
for appellee.


                        November 5, 2019
            STAHL, Circuit Judge. This appeal arises out of an order

suppressing evidence obtained from a search of Defendant-Appellee

Jamil Roman's residence. The district court found that the warrant

affidavit, reformed after a Franks hearing, did not establish

probable cause to search either Roman's business or his home.

Here, the government appeals the district court's order with

respect to the search of Roman's residence only, contending the

court erred in its probable cause determination.             After careful

review, we affirm.

            I.   Factual Background

            We recite the facts "as the trial court found them,

consistent with record support."           United States v. Andrade, 551

F.3d 103, 106 (1st Cir. 2008) (citation omitted).

                 A.   The Confidential Informant

            In January 2014, federal agents seized three kilograms

of cocaine from an individual known as "Confidential Human Source

1" ("CS"), who was under surveillance for suspected involvement in

narcotics trafficking.        CS subsequently agreed to cooperate with

law enforcement as a confidential informant.              At the local FBI

office, CS provided a statement about his involvement in the

narcotics    operation   to     federal    agents   and   law   enforcement

officers, including DEA Task Force member Robert Alberti, who

transcribed CS's statement.       CS stated that the cocaine agents had

seized "came from Javier Gonzalez" and that Gonzalez had "had


                                   - 2 -
[Roman] drop the kilos off" at CS's business at 712 Boston Road in

Springfield, Massachusetts.           CS initialed the written statement

paragraph by paragraph and confirmed its accuracy.

             Approximately a week after CS's statement was taken, DEA

Special Agent Scott Smith joined the investigation.                  Smith, who

was not present when CS's statement was taken, was not informed of

the existence of the statement, nor did any DEA reports on the

record reference it.

                     B.   The Affidavit

             After    approximately     two    months    of     surveilling   the

Gonzalez     organization,    Smith     drafted   an     affidavit   supporting

search    warrant     applications     for    seven    locations     purportedly

connected to the enterprise.1            These included Roman's Holyoke,

Massachusetts, business, TWC, as well as a residence located in

Chicopee, Massachusetts, which agents believed to be Roman's home.

A   single    affidavit    was   used    to    support    all    seven   warrant

applications.



      1While the opinion below states that the affidavit supported
applications to search six locations, in the affidavit the
government sought to search seven locations: (1) JGL Truck Sales
("JGL"), owned by Gonzalez; (2) 654, 656, and 658 South Summer
Street in Holyoke, Massachusetts, a series of parcels owned by
Gonzalez which together compromised a parking lot across the street
from JGL; (3) Cano Used Tire, a business adjacent to JGL; (4)
Gonzalez's residence; (5) TWC Auto Body ("TWC"), owned by Roman;
(6) a property believed to be Roman's residence in Chicopee,
Massachusetts; and (7) the residence of another suspected
participant.


                                      - 3 -
            The affidavit set forth the following information that

between   January   and   March   2014,   the   DEA   had   conducted   an

investigation that included in its scope a series of meetings

between CS, Gonzalez, and, on occasion, Roman, some of which were

recorded.    At a January meeting between Gonzalez, Roman, and CS,

held the day after CS told Gonzalez that the cocaine agents seized

had been stolen, Gonzalez and Roman discussed the "robbery" of the

drugs.    During this meeting, as CS reported to law enforcement,

Roman showed CS a firearm when discussing CS's safety during drug

transactions.    At a March meeting between CS and Roman, Roman

discussed with CS the quality of the "traps" in certain vehicles

and stated the "trapped vehicles" were in the garage of Cano Used

Tire.2    Roman also stated at this meeting that he suspected law

enforcement was nearby and he would "shut down for a while and

cool off" if he thought he was being surveilled. Three days later,

at another meeting with Gonzalez, CS, and Roman, Roman stated they

were "'dry'," which Agent Smith explained meant "they [did] not

currently have a supply of drug[s]."      According to the affidavit,

Gonzalez told CS during the same conversation that CS needed to

"repay his drug debt" and "should bring the money to either him



     2 According to the affidavit, "traps" are hidden compartments
designed to conceal drugs and drug proceeds in vehicles.       The
investigation focused on the organization's transportation of
drugs from Texas to Massachusetts in vehicles outfitted with those
compartments.


                                  - 4 -
(Gonzalez) or Roman as soon as possible."                       The affidavit also

differed from CS's transcribed statement in that it alleged the

drug transaction between Roman and CS had taken place at Roman's

Holyoke business rather than at CS's business in Springfield.

              The    affidavit     alleged         further    that     Gonzalez       had

transported fifty to sixty kilograms of cocaine from Texas to

Massachusetts "approximately every three months over the past 7-8

years" and had on recent trips "been obtaining approximately 20

kilograms of heroin."          It stated that CS had identified Roman as

a    "close    criminal      associate        of     Gonzalez"       who   "overs[aw]

distribution of the narcotics for" him, as well as that CS had

"relayed that . . . he would obtain kilogram quantities of cocaine"

at TWC. The affidavit also alleged that Roman was "a known cocaine

trafficker,"        though   it   did   not    identify       the    source    of   this

information.        Smith stated further in the affidavit that, based on

his training and experience, drug traffickers commonly store drugs

or   drug-related         inventory,    proceeds,       and     records       at    their

residences.

              In    the   affidavit,    the        government       identified      three

reasons it had probable cause to search the Chicopee property: (1)

law enforcement believed it was Roman's primary residence; (2)

Roman had initiated a utility service at this address in October

2013; and (3) "[o]n numerous occasions . . . , agents ha[d]

observed Roman driving a blue colored Acura SUV," which was


                                        - 5 -
"registered to Tanya Roman, believed to be [Roman's] wife," and

which had been "seen at th[e] residence as recently as on March

16, 2014."    The affidavit also sought to establish probable cause

to search Cano Used Tire, stating that agents had seen Roman "park

his vehicle on the side walk of Cano Used Tire and carry a weighted

bag into the business," then drive his vehicle into the garage and

leave "a few minutes later."

             Based on the warrant affidavit, on March 21, 2014, the

magistrate judge authorized the warrants, which were executed four

days later on TWC and the Chicopee residence.         Roman was arrested

at TWC and his person was searched incident to the arrest.

             II.   Procedural Background

                   A.   The Franks Hearing

             On March 24, 2016, a grand jury indicted Roman on one

count of conspiracy to distribute and possess with intent to

distribute cocaine and heroin in violation of 21 U.S.C. § 846 and

one count of distribution and possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841.          On May 10, 2017, Roman

moved to suppress the fruits of the searches of TWC, his person,

and his residence.      See United States v. Roman, No. 16-30020-MGM-

2, 2017 WL 4517963, at *1 (D. Mass. Oct. 10, 2017) ("Roman I").

Roman also requested a hearing under Franks v. Delaware, 438 U.S.

154,   155-56      (1978),   on   the   grounds   that   the   government

intentionally or recklessly misrepresented the location of the


                                   - 6 -
drug transaction in the affidavit as being at TWC when it had in

fact taken place at CS's Springfield business, as set forth in

CS's written statement.              Roman I, 2017 WL 4517963, at *2.              The

court         granted      a     Franks      hearing   as      to    the      alleged

misrepresentations.             Id. at *3-4.

                   Following the Franks hearing, the district court granted

Roman's motion to suppress fruits obtained from the search of TWC.

See United States v. Roman, 311 F. Supp. 3d 427, 441 (D. Mass.

2018) ("Roman II").             The court found that the affidavit contained

material           misrepresentations     and   omissions     made   with    reckless

disregard for the truth and without which a finding of probable

cause would not have been made. Id. Specifically, the court found

that        CS's    statement    that   he   had   received    the   drugs    at   his

Springfield business—not at TWC—was accurate and, further, that

the statement in the affidavit that CS "would obtain kilogram

quantities of cocaine" at TWC was false.3                     Id. at 435-36.       The

court also found that the statement in the affidavit that Roman

was "a known cocaine trafficker" was "conclusory" and lacked

evidentiary support.            Id. at 440-41.

                   Regarding recklessness, the district court found that a

series of "easily preventable errors" demonstrated agents had



        3
       The court also concluded that the affidavit involved an
omission, which was "the failure to divulge CS's . . . written
statement." Id. at 436.


                                          - 7 -
acted with reckless disregard for the truth.           Id. at 437.    These

included in particular the failure of officials to retain, place

in the case file, or inform Agent Smith of the existence or content

of CS's written statement, or to reference it in DEA reports.4           Id.

The district court focused on the testimony of Smith, Alberti, and

another agent, John McGrath, and had the opportunity to evaluate

their credibility.      Id. at 432.     When questioned about the source

of the statement that CS would obtain kilogram quantities of

cocaine from TWC, Smith could not identify the source of the

information, but thought it came from CS, McGrath, or Alberti,

while McGrath and Alberti gave "inconsistent testimony" regarding

its source.   Id.   As such, the court found that Smith's affidavit

misstated his own personal knowledge.           Id.

          The   court    also   found    that    several   "less   egregious

errors," while "not determinative, support[ed] an inference" of

reckless disregard for the truth.         Id. at 437.      These included a

finding that Smith had "falsely quoted [Roman] as using the word

'dry'" in one recorded meeting, when Roman had actually stated

"[t]here is nothing around brother, nothing."              Id. at 433, 437.



     4 The district court also found that CS's written statement
had been taken in a "chaotic atmosphere." Id. at 430. It found
that Alberti had "struggled at times keeping up with CS's responses
because of significant disorganization in the multi-agent
questioning process" conducted by both FBI and DEA agents, who
"asked questions [to CS] rapidly and seemingly in random fashion"
during the interview. Id.


                                  - 8 -
These also included agents' failure to notice and follow up on an

FBI report in the case file referencing CS's written statement.

Id. at 437.

          Accordingly, the district court removed statements that

CS "would obtain kilogram quantities of cocaine" at TWC and that

Roman was "a known cocaine trafficker" from the reformed affidavit

"for lack of evidentiary support."           United States v. Roman, 327 F.

Supp. 3d 312, 325 (D. Mass. 2018) ("Roman III").             It also reformed

the   affidavit    by   altering        statements     indicating       the    drug

transaction occurred at TWC to properly state it instead took place

at CS's business address.         See id.       It found that the reformed

affidavit failed to establish probable cause to search TWC.                   Roman

II, 311 F. Supp. 3d at 439-41.

                  B.    The Fruits of the Residential Search

          The     district      court    also   found    that     the    reformed

affidavit did not support a finding of probable cause to search

Roman's residence.       See Roman III, 327 F. Supp. 3d at 325-28.

Specifically,     the   court    held    that    the    reformed    affidavit's

allegations   "d[id]    not     create   a    sufficient   link    between      the

criminal activity and" the home.             Id. at 325 (citation omitted).

The court concluded that the government had not sufficiently set

forth facts showing Roman had a "long-time" history of drug dealing

to permit the inference Roman would keep drug-related evidence in

his residence.    Id. at 326.      It observed that, unlike other cases


                                    - 9 -
from this Court identifying such a nexus, there was no evidence in

the affidavit as to the length of time Roman was engaged in drug

trafficking, facts that directly connected the residence with drug

activity, or any evidence Roman had left or returned to that

location in connection with drug transactions.5      Id.     Moreover,

the court noted that the affidavit alleged that "the vehicles,

used to conceal the cash and drugs, were stored near Gonzalez's

business" and that Gonzalez "clearly occupied the main focus of

the affidavit."   Id. at 327 (citation omitted).   As such, it found

that "any inference that could permissibly be drawn from [Roman's]

status as a drug dealer regarding the location of evidence is

significantly weakened where . . . it is more likely that such

evidence would be found at the residence or business of another

individual"—Gonzalez.   Id. (citation omitted).

          Accordingly, the district court suppressed the fruits of

the search of Roman's residence, that is, $438,560 in cash, a

firearm, and photographic identification documents.        Id. at 328.

It is from this ruling that this timely appeal followed.




     5 The court also found "the force and weight of [Smith's]
assertion" that it was common for drug traffickers to store
inventory, paraphernalia and records at the home to be
"significantly compromised" given the findings in the Franks
hearing. Id. at 327.


                              - 10 -
            III. Analysis

            In reviewing a ruling on a motion to suppress, this court

"accepts the district court's factual findings to the extent that

they are not clearly erroneous, and review[s] its legal conclusions

de novo."    United States v. Davis, 909 F.3d 9, 16 (1st Cir. 2018)

(alteration in original) (internal quotation marks and citation

omitted).     We   afford   "due   weight    to   inferences    drawn    from

[historical facts]" by lower courts.          United States v. Dapolito,

713 F.3d 141, 147 (1st Cir. 2013) (alteration in original) (quoting

Ornelas v. United States, 517 U.S. 690, 699 (1996)).            In applying

this standard, "we take the record evidence in the light most

favorable to the suppression ruling."          United States v. Arnott,

758 F.3d 40, 43 (1st Cir. 2014).            We may affirm "on any basis

apparent in the record."     Id.

            The government argues on appeal that the district court

erred in ruling that the reformed affidavit did not establish

probable cause to search Roman's residence.         We find no such error

for the reasons below.

            The "very core" of the Fourth Amendment is to be "free

from   unreasonable   governmental     intrusion"     into     one's    home.

Florida v. Jardines, 569 U.S. 1, 6 (2013) (quoting Silverman v.

United States, 365 U.S. 505, 511 (1961)).           Indeed, the home is

"first among equals" in Fourth Amendment protection.              Jardines,

569 U.S. at 6; see also Morse v. Cloutier, 869 F.3d 16, 23 (1st


                                   - 11 -
Cir. 2017) (the home "is shielded by the highest level of Fourth

Amendment protection") (internal quotation marks omitted).               These

bedrock principles guide our analysis and disposition.

             An application for a warrant "must demonstrate probable

cause   to   believe   that   (1)    a   crime   has    been   committed—the

'commission' element, and (2) enumerated evidence of the offense

will be found at the place searched—the so-called 'nexus' element."

United States v. Dixon, 787 F.3d 55, 59 (1st Cir. 2015) (quoting

United States v. Feliz, 182 F.3d 82, 86 (1st Cir. 1999)).                    A

magistrate judge considering the "nexus" element must "make a

practical,     common-sense    decision      whether,     given    all     the

circumstances set forth in the affidavit before him," there exists

a "fair probability" evidence will be found in the place to be

searched.     Feliz, 182 F.3d at 86 (quoting Illinois v. Gates, 462

U.S. 213, 238 (1983)).        And, while reviewing courts generally

afford substantial deference to a magistrate's determination of

probable cause, where "[a]llegations of intentional or reckless

misstatements or omissions" are proven true, we owe "no deference

to a magistrate's decision" because this "implicate[s] the very

truthfulness, not just the sufficiency, of a warrant application."

Burke v. Town of Walpole, 405 F.3d 66, 82 (1st Cir. 2005).

             The government claims it had probable cause to search

Roman's residence on two grounds.            First, it argues that the

reformed affidavit contained direct evidence establishing a nexus


                                    - 12 -
between drug activity and the home.          It also contends that absent

direct evidence, the reformed affidavit set forth facts permitting

the inference that drug-related evidence would be found at the

residence.    We address these assertions in turn.

             As to the government's first contention, we find that

the reformed affidavit contained insufficient evidence to directly

tie drug activity to Roman's residence.          The affidavit is devoid

of information from CS or any other source connecting drug activity

to the home.       CS did not state or indicate that he believed Roman

conducted drug-related business from or kept drug-related evidence

at the home, that any of the "trapped" vehicles could be found at

or had traveled to the home, that any meetings of the conspiracy

or drug deals had taken place there, or that Gonzalez had been

observed at the residence.       Rather, the government's case depends

entirely on inferences in the affidavit made by Smith, drawn

largely from stricken material.

             The   government   offers   a   single   statement   from   the

reformed affidavit in support of its argument there existed direct

evidence: that agents observed Roman parking his vehicle outside

of and carrying a "weighted bag" into Cano Used Tire.         It contends

this "supports the drawing of at least an inferential link between

Roman's car . . . and his criminal activities," which extends to

Roman's home because the car was "registered to his wife at their

shared residence."


                                  - 13 -
             We do not agree.     The nexus element requires a showing

that "enumerated evidence of the offense will be found at the place

searched."     Dixon, 787 F.3d at 59 (emphasis added).         The inquiry

is not whether "the owner of the property is suspected of crime"

but rather whether "there is reasonable cause to believe that the

specific things to be searched for and seized are located on the

property to which entry is sought."         Zurcher v. Stanford Daily,

436 U.S. 547, 556 (1978) (internal quotation marks omitted).

Tested against this standard, the government's argument fails.

             First, the affidavit does not establish that the vehicle

Roman parked at Cano Used Tire is the same "blue colored Acura

SUV" that agents on separate occasions observed Roman driving and

saw parked at the residence.        It also does not suggest that the

"weighted bag" contained drugs or drug-related evidence.           Nor does

it allege that Roman had driven the car to or from his residence

on the day he carried the weighted bag, a factor we have previously

found supports an inference of nexus.       See Dixon, 787 F.3d at 60;

United States v. Barnes, 492 F.3d 33, 37-38 (1st Cir. 2007); United

States v. Ribeiro, 397 F.3d 43, 49-50 (1st Cir. 2005).

             The government argues that "at a minimum," surveillance

of Roman carrying the weighted bag from a car into Cano Used Tire

"provides     some   additional   support   for   the    proposition   that

activities associated with the operation occurred at multiple

locations and involved the use of a vehicle."           Even if true, these


                                  - 14 -
additional facts do not sufficiently link Roman's suspected crimes

to his home—"the place searched"—such that there was probable cause

to search the residence.        Dixon, 787 F.3d at 59.    A proper reading

of the reformed affidavit is that agents observed Roman carrying

a weighted bag, contents unknown, into Cano Used Tire from "his

vehicle," which may or may not be the same vehicle seen at Roman's

residence.     We see no basis to conclude on these facts that drug-

related evidence would be present at Roman's home.

              The government argues next that absent direct evidence,

the reformed affidavit "provided ample reason" to infer relevant

evidence would be found in Roman's home.           We disagree.

              A "nexus . . . need not, and often will not, rest on

direct observation, but rather 'can be inferred from the type of

crime, the nature of the items sought, the extent of an opportunity

for concealment and normal inferences as to where a criminal would

hide [evidence of a crime].'"         Feliz, 182 F.3d at 88 (alteration

in original) (quoting United States v. Charest, 602 F.2d 1015,

1017   (1st    Cir.   1979)).     This   follows   from   the   well-settled

principle that "a probable cause determination is fundamentally a

fact-specific inquiry" where "[n]o one factor possesses talismanic

powers."      United States v. Khounsavanh, 113 F.3d 279, 285 (1st

Cir. 1997).

              But we have not permitted this inference to be applied

lightly.      We have made clear that we "do not suggest that, in all


                                   - 15 -
criminal cases, there will automatically be probable cause to

search a suspect's residence."           Feliz, 182 F.3d at 88.          As such,

we have rejected a per se rule automatically permitting the search

of a defendant's home when he has engaged in drug activity.

Khounsavanh,     113    F.3d   at    285.      We   have    further    "expressed

skepticism     that    probable      cause    can   be     established    by   the

combination of the fact that a defendant sells drugs and general

information from police officers that drug dealers tend to store

evidence in their homes."           United States v. Bain, 874 F.3d 1, 23-

24 (1st Cir. 2017) (citation omitted), cert. denied, 138 S. Ct.

1593   (2018).        Accordingly,     we    have   found    that   "generalized

observations" of this type should be "combined with specific

observations," or facts "connecting the drug dealing to the home"

to permit an inference of nexus to a defendant's residence.

Ribeiro, 397 F.3d at 50-51; Bain, 874 F.3d at 24.                     Examples of

such   "specific       observations"         include     evidence     that     drug

distribution     "was     being      organized      from    [the    defendant's]

residence," United States v. Keene, 341 F.3d 78, 82 (1st Cir.

2003), that the defendant used his home as a communications hub

for drug activity, United States v. Rivera, 825 F.3d 59, 64-65

(1st Cir. 2016), or that the defendant "move[d] back and forth

from his residence in relation to drug transactions," Ribeiro, 397

F.3d at 51.




                                      - 16 -
             The government argues that, when "[t]aken together,"

facts drawn from the reformed affidavit permit the inference that

Roman "would have a need to keep drugs, proceeds, and records" at

his residence.       We find that they do not.           Here, the reformed

affidavit, unlike the affidavits in the cases above and cited by

the   government,     contains   no   specific   facts     or    observations

connecting Roman's alleged drug activity to his home.             Indeed, it

fails to even on one occasion place Roman himself at the residence,

let alone in connection with drug crimes.

             We have, however, in narrow circumstances inferred a

nexus to a defendant's residence absent such specific facts.                 In

Feliz, we permitted this inference where the affidavit established

the defendant was "a long-time, successful, drug trafficker,"

identified "[n]o other residence or drug-dealing headquarters,"

and contained a statement from a law enforcement affiant that drug

traffickers commonly keep drug-related evidence at their homes.

182   F.3d   at    87-88.   Accordingly,    we   found    that   it    was   not

"unreasonable" for the issuing magistrate to have "relied upon

. . . common sense, buttressed by affiant's opinion as a law

enforcement officer," to infer a nexus between drug activity and

the defendant's residence.       Id. at 88.

             The   government    argues   that   the   reformed       affidavit

permits the inference of a nexus to Roman's residence under our

holding in Feliz.      Again, we find that it does not.


                                   - 17 -
              We agree with the district court that the facts here are

"a far cry" from the facts in Feliz.             Roman III, 327 F. Supp. 3d

at 326 (citation omitted).             As an initial matter, the Feliz

affidavit      did     not   contain    any     recklessly       made     material

misrepresentations or present any questions of credibility as to

the affiant.        Accordingly, the Feliz court afforded "considerable

deference" to the magistrate judge's probable cause determination.

182 F.3d at 86 (internal quotation marks omitted).                  Further, the

affidavit      there     included      information        from   two      reliable

confidential informants who averred that the defendant trafficked

drugs, including direct testimony from one informant that the

defendant was a "long-time, successful, drug trafficker" from whom

the informant had purchased drugs on several prior occasions,

dating back approximately twelve years.             Id. at 86-87.       The court

found there that "[i]n sum, the affidavit contained substantial,

detailed information indicating that [the defendant] had engaged

in illegal drug trafficking for at least twelve years," supporting

the conclusion that "Feliz's drug trafficking was of a continuous

and ongoing nature."         Id. at 87.       The affidavit also identified

"[n]o   other       residence   or   drug-dealing     headquarters        of   [the

defendant's]," supporting the inference that a "likely place to

seek to find incriminating items" would be his home.                 Id. at 88.

              The reformed affidavit here establishes no such record.

It   offers    no    evidence   pertaining     to   the    length    of    Roman's


                                     - 18 -
involvement with drug trafficking in general or the Gonzalez

organization in particular.     See id. at 87.    Nor does it suggest

that Roman had any prior drug-related criminal convictions or that

any drug activity had been conducted from the residence.              Cf.

United States v. Hicks, 575 F.3d 130, 137 (1st Cir. 2009) (holding

that "the circumstances set forth in the affidavit—which included

. . . appellant's prior convictions and his connections to known

drug dealers who operated out of [the residence]" established

probable cause).     Further, unlike the affidavit in Feliz, which

offered testimony from two experienced informants, the reformed

affidavit here relies on the testimony of only one informant, CS,

whose credibility as a source was not established.          The affidavit

also   does   not   offer   corroboration   through   law    enforcement

surveillance, other informants, or any other source, of CS's

statement that Roman was a "close criminal associate" of Gonzalez's

or "overs[aw] the narcotics" operation.       See Keene, 341 F.3d at

81-82 ("Factors to be considered in determining whether a search

warrant should issue include 'the value of corroboration of details

of an informant's tips by independent police work.'" (quoting

Gates, 462 U.S. at 241)).

          Our conclusion is further bolstered by the fact that the

reformed affidavit supported warrant applications for several

other locations purportedly connected to the organization.         As we

asked in Feliz, "[i]f [the defendant] did not maintain his accounts


                                - 19 -
and records, and the presumably large sums of money received in

the course of his dealings, at his apartment, where else would he

keep them?"      182 F.3d at 88.      We do not face that question here.

The reformed affidavit supported searches of six other locations,

including TWC and JGL, which the government itself characterizes

as the "headquarters" of the organization.6             It establishes that

police      believed   that   drug   activity   did   take   place   at   those

locations,      suggesting    that   vehicles   the   organization    used   to

conceal drugs and drug proceeds would be found at or had traveled

through JGL and Cano Used Tire; drug transactions had taken place

at JGL and the residence of another suspect; and meetings between

Gonzalez, CS, and, on occasion, Roman, had taken place at JGL and

TWC.7       We agree with the district court's conclusion that "any

inference that could permissibly be drawn from [Roman's] status as

a drug dealer regarding the location of evidence is significantly

weakened where, as here, it is more likely that such evidence would

be found at the residence or business of another individual"—



        6
       The government argues that Roman would have kept drug-
related evidence at his home because TWC was "frequented by
employees and/or customers and [the home] would thus be more likely
to keep contraband away from prying eyes." However, the fact that
the government also sought a warrant to search TWC in connection
with alleged drug activity lessens the force of this contention.
        7
       We find the government's theory that Roman could not have
returned proceeds to JGL when Gonzalez was out of town and, as
such, would "logical[ly]" have stored items at his home, to be
speculative and without factual basis.


                                     - 20 -
Gonzalez.     Roman II, 311 F. Supp. 3d at 440 (citing Feliz, 182

F.3d at 88).

            Moreover, as the affidavit here contained "reckless

misstatements,"    unlike   the   affidavit   in   Feliz,   we   afford   no

deference to the magistrate judge's determination.               Burke, 405

F.3d at 82.    Accordingly, we cannot infer from the facts before us

that Roman was a "long-time, successful, drug trafficker" with

"continuous and ongoing" involvement sufficient to establish a

nexus to his residence under Feliz.        182 F.3d at 87-88.       We hold

so even if considered in tandem with Smith's statement that

traffickers commonly store relevant evidence at their homes.8

            Relatedly, the government contends that the "large-

scale" nature of the conspiracy and Roman's allegedly central role

in it prove Roman was an "experienced trafficker" sufficient to

infer a nexus under Feliz.        We afford due weight to the factual

inference made by the district court that the record is "simply

not sufficient to substantiate the affidavit's assertions that

. . . [Roman] was an established drug dealer."         Roman III, 327 F.


     8 The government contends in reply that the district court's
findings as to Smith's credibility "do not preclude consideration
of his statements."      We recognize that "[w]e have, with a
regularity bordering on the echolalic, endorsed the concept that
a law enforcement officer's training and experience may yield
insights that support a probable cause determination."       United
States v. Floyd, 740 F.3d 22, 35 (1st Cir. 2014). However, we
need not reach this issue, given our conclusion that there was not
probable cause to search Roman's home even assuming we can consider
the statements made by Smith based on his training and experience.


                                  - 21 -
Supp. 3d at 324.    Further, the government cites no basis in law

for the proposition that a nexus to a defendant's residence may be

inferred where the defendant plays a "central role" in a large-

scale enterprise.   As previously stated, we consider the totality

of circumstances in making a probable cause determination.     See

Feliz, 182 F.3d at 88.   Accordingly, we consider factors such as

Roman's role and the size of the operation but find neither fact,

alone or in combination, dispositive as to the issue of whether

Roman was an established trafficker, nor sufficient to upset the

district court's factual inference that there was insufficient

evidence to support this conclusion.9




     9 We do wish to address the government's assertion that "[i]n
its scale, Gonzalez's operation, and Roman's alleged role in it,
far exceeds that [which] courts have found sufficient" to establish
probable cause to search a defendant's residence. The cases the
government cites are distinguishable on the facts. In Ribeiro,
while we did consider the size and scope of the defendant's drug
activity, we did not make our determination on this factor alone.
See 397 F.3d at 50. The affidavit there contained specific facts
connecting the defendant's drug activity to his residence, as "the
police observed [him] on several occasions when it was virtually
certain that he left his residence carrying the ecstasy tablets"
he would later sell in a controlled buy. Id. at 50, 52. Similarly,
in United States v. Hodge, 246 F.3d 301, 306-07 (3d Cir. 2001),
the Third Circuit considered the amount of cocaine the defendant
possessed as part of its finding of probable cause, but also noted
that the affidavit suggested he was an "experienced and repeat
drug dealer who would need to store evidence of his illicit
activities somewhere."       The court found further that the
defendant's home was more likely to be that location in part
because the defendant's residence was in the same city as an
anticipated drug delivery and the defendant conceded that there
was probable cause to arrest him on drug-related charges. Id.


                              - 22 -
             Further, even if we were to accept the government's

contention that the "large scale of the operation provide[s] strong

grounds for concluding that relevant evidence might be kept at

multiple locations," this does not relieve the government of its

burden to provide specific evidence as to each "place [to be]

searched."     Dixon, 787 F.3d at 59.             The government has not met

this burden.

             This is not a "case where the affidavit recite[s] facts

establishing       a    clear     and   substantial   connection   between   the

illegal activity and the place searched"; rather, the government's

argument     relies        upon     "speculative      inferences   piled     upon

inferences" that Roman's residence would yield relevant evidence.

United States v. Rodrigue, 560 F.3d 29, 33-34 (1st Cir. 2009).

Accordingly, because the reformed affidavit fails to establish

probable cause to search Roman's residence, the fruits of the

search of the residence were properly suppressed.

             IV.       Conclusion

             For the foregoing reasons, the district court's grant of

the motion to suppress evidence obtained from Roman's residence is

AFFIRMED.




                                         - 23 -